* Corpus Juris-Cyc. References; Courts, 15 C.J., p. 1085, n. 89. Mines and Minerals, 27 Cyc., p. 790, n. 54; p. 791, n. 57, 58 New.
Plaintiff filed his petition in two counts each of which is based upon allegations that the surface of a part of plaintiff's eighty-acre farm has subsided and other portions were subsiding and would subside owing to the fact that defendant had mined clay under the surface of plaintiff's land and failed to leave sufficient support for the surface thereof. One count is for damages arising out of the alleged subsidence of the *Page 563 
surface of plaintiff's land, and the second count seeks to enjoin defendant from continuing to mine under plaintiff's land in the manner alleged theretofore to have been mined by defendant, or in any other manner that would deprive the surface of plaintiff's land of its necessary support.
From a judgment for $1250 and a decree perpetually enjoining defendant from mining under plaintiff's land "in the manner it is now mining or in any other manner that will endanger plaintiff's right to subjacent support to said land," the defendant appeals.
Plaintiff's petition alleges that he has been the owner of the farm in question since March 1, 1923; that the defendant mined and removed fire clay from beneath the surface of said land and failed to leave standing sufficient support for the surface thereof, with the result that in June, 1923, an area of about two acres of the surface of plaintiff's land sank to a depth of one to three feet below the natural level thereof, and that in December, 1923, a like area of surface subsided and "that the remainder of the surface of said land is daily sinking below the natural level thereof."
The defendant's answer is a general denial with a further plea to the count seeking injunctive relief that though it, the defendant, had removed fire clay from under seven acres of plaintiff's land it was done in the usual and approved method of mining fire clay; that the surface of plaintiff's land is ordinary agricultural land at all times having a market value, and that it, the defendant, is a solvent going corporation against which plaintiff would have an adequate remedy at law for any damages he might sustain by a subsidence of any of the surface of his land, and therefore plaintiff is not entitled to any injunctive relief.
At the trial plaintiff adduced testimony which if believed would warrant the jury in finding that defendant had mined clay for an area covering seven acres under the surface of plaintiff's land, and that due to this mining *Page 564 
of the clay by defendant under plaintiff's property the surface of some three to five acres of the land had subsided, and that the balance of the surface of plaintiff's land under which mining had been done by the defendant was reasonably certain to subside; that this subsidence of the surface, and that which is reasonably certain thereafter to subside, would affect the reasonable market value of the entire farm; that plaintiff's farm immediately prior to the subsidence of any part of the surface thereof was worth from eighty-five to one hundred twenty-five dollars per acre; that the reasonable market value of plaintiff's farm after the subsidence was but from forty to fifty dollars per acre.
Defendant adduced testimony tending to show that no subsidence of the surface of plaintiff's farm had taken place, and that under the manner in which it, the defendant, had mined the clay under plaintiff's farm no subsidence of the surface thereof would result therefrom; that the farm at the time plaintiff bought it, as well as at the time of the trial, was worth fifty dollars per acre. However one of the defendant's own witnesses admitted that if any part of the surface of plaintiff's farm had in fact subsided, then such area had no value and was worthless, and also that if a part of the farm had subsided that fact would reduce the reasonable market value of the remainder of the entire farm from fifteen to twenty per cent.
Appellant urges in his brief that the title to real estate is an issue in the instant case and that therefore the Supreme Court alone has jurisdiction of this appeal. The result of the litigation herein cannot in any manner directly affect the title to real estate and we rule the point against appellant. [Clinton County Trust Co. v. Matzger, (Mo.), 266 S.W. 321; Wearen v. Woodson, (Mo. App.), 269 S.W. 648.]
Defendant next urges that prospective damages are not recoverable in an action for subsidence of the surface caused by mining and that the trial court erred in giving *Page 565 
an instruction on the measure of damages by the request of plaintiff, which in effect permitted the jury, if they found a verdict for plaintiff, to include therein not alone the damages that had already accrued at the time of the institution of the suit, but such damages as were reasonably certain to accrue in the future from the subsidence of the surface of plaintiff's land by reason of the mining already done by defendant under plaintiff's land at the time of the institution of the suit.
In the case of Williams v. Missouri Furnace Co.,13 Mo. App. 70, this court adopted the rule announced in the majority opinion in the English case of Lamb v. Walker, L.R. 3 Q.B. Div. 389, that in cases of lateral and subjacent support of land that though no right of action arises until damage occurs, yet upon the occurrence of some damage the act of excavation becomes wrongful in its entirety and in an action thus brought, recovery can be sought for "the injurious consequences, whether present or in future, which result from the acts of the defendant, so become tortious," and approved the action of the trial court in refusing an instruction requested by the defendant, that the plaintiff could not recover for any damages which his premises may have suffered since the commencement of the suit. In the course of its opinion it says: "We understand it to be a general rule relating to the measure of damages that all damages accruing from a particular injury must be recovered in one suit. The law does not tolerate the splitting of a cause of action and the bringing of a new suit for every subsequent damage which may accrue from the original wrong; and therefore it is a general rule relating to the measure of damages that all damages which have flowed, and all damages which will reasonably flow directly from the wrongful act complained of, may be recovered. [Barbour County v. Horn,48 Ala. 566; Stewart v. Ripon, 38 Wis. 584; Baltimore, etc., R. Co. v. Trainor, 33 Md. 542; Gilbert v. Kennedy, 22 Mich. 117; Collins v. Council Bluffs, 32 Iowa 324; Pittsburg, *Page 566 
etc., R. Co. v. Donahue, 70 Pa. 119; McLaughlin v. Corry,77 Pa. 109; March v. Walker, 48 Tex. 372; Weisenburg v. Appleton, 26 Wis. 56; Russ v. Steamboat War Eagle, 14 Iowa 363; Curtis v. Syracuse, etc., R. Co., 18 N.Y. 534; Hicks v. Herring,17 Cal. 566; Hodsoll v. Stallebrass, 11 Ad.  E. 300; Whitney's Administrator v. Clarendon, 18 Vt. 252." It is true that in some jurisdictions plaintiffs are limited in their recovery in actions of this character to the extent of the damage they have actually sustained, upon the theory that the consequent subsidence and not the removal of the support is the wrong, and that therefore the recovery is limited to the extent of the damage actually sustained, and therefore prospective damages must be excluded. We are not persuaded however that the rule on the measure of damages adopted in the Williams case, supra, is unsound, and we follow it, which necessarily results in the overruling of plaintiff's contention.
It is next urged that the verdict should be set aside on the ground that it is excessive.
Having in mind the measure of damages which we have adopted herein as a correct rule, there is substantial testimony adduced which if believed by the jury would warrant them in finding that the surface of five acres of plaintiff's land had already sunk below its natural level at the time of the institution of the suit, and that it was entirely worthless; that two additional acres from under which the defendant had mined the clay would also sink and become of little or no value to the plaintiff, and that further, by reason of the sinking of the five acres, the value of all of the rest of plaintiff's farm had been damaged either to the extent of fifteen or twenty per cent of the value just prior to the said subsidence of the surface thereof, or from forty to sixty dollars per acre. Whatever might be our view, if we were possessed of jurisdiction to settle the amount of damages, the record as we have outlined it above does not indicate that the size of the verdict is such that we would be warranted in *Page 567 
setting it aside as being the result of passion or prejudice of the jury.
As to plaintiff's count for injunctive relief, defendant urges that plaintiff's case is entirely devoid of any principle of equity or any testimony authorizing the injunction in this case. We readily concede that the foundation of the jurisdiction of equity to grant injunctions rests on the probability of irreparable injury and the inadequacy of pecuniary compensation, and that when facts are not shown to bring a case within these conditions the relief will be refused.
We are inclined to the view, however, that under the record before us the chancellor below properly granted plaintiff injunctive relief. There is testimony that the eastern portion of plaintiff's farm abuts the town of Farber and that a part of plaintiff's farm has prospective value for town lots; further that out of seven acres which the defendant admitted it had mined clay under plaintiff's land, already a surface of from three to five acres had sunk beneath the natural level, and likewise that the rest of the surface of the land under which mining had been done would in all probability sink. In addition the defendant admitted that it was its intention to continue to mine the clay under plaintiff's farm in the same manner that it had done theretofore, which manner of mining the jury in the count for damages found was responsible for the sinking of the surface of plaintiff's land.
In light of this situation there is authority supporting the action of the chancellor in granting the injunctive relief which but in effect required defendant to comply with its legal duty to plaintiff. [C.  A.R.R. Co. v. Brandan, 81 Mo. App. 1; Southwest Mo. R.R. Co. v. Morning Hour Mining Co, 138 Mo. App. 129, 119 S.W. 982. See also Kansas City Southern R.R. Co. v. Sandlin,173 Mo. App. 384, 158 S.W. 857.] The decree enjoins defendant from continuing to undermine plaintiff's surface "in the manner it is now mining," which manner it has been determined is resulting in the sinking *Page 568 
of the surface of plaintiff's land, "or in any other manner that will endanger plaintiff's right to subjacent support," for the surface of his land. Under this decree defendant may continue mining, whether it is by leaving larger portions of the clay as support, or adopting "some other method."
Finding no errors in the record prejudicial to the rights of defendant, the judgment should be and is hereby ordered affirmed.Daues, P.J., and Nipper, J., concur.